FOSTER, Circuit Judge.
This is an action for damages for the death of plaintiff’s son, caused by his being run over by one of defendant’s trains. The negligence alleged is the running of the train at an excessive speed over a public crossing in the town of Villa Rica, Georgia, without ringing the bell; and in failing to keep a lookout, both in violation of the state laws. The case was tried to a jury and resulted in a verdict for plaintiff, appellee, upon which judgment was entered. Error is assigned to the refusal of the court to direct a verdict for defendant and to the admission of a conversation between the deceased and a witness, Townsend, on the ground it was immaterial and irrelevant.
There was sufficient substantial evidence before the jury to support the verdict. Conceding that the evidence of Townsend was immaterial its admission was not prejudicial.
The record presents no reversible error.
Affirmed.